Title: To John Adams from C. W. F. Dumas, 7 March 1781
From: Dumas, Charles William Frederic
To: Adams, John



Monsieur
Lahaie 7e. Mars 1781

J’ai l’honneur de vous communiquer ci-joint, dans une Lettre au Congrès, ce que je vous avois lu ici de ma petite note.
Après avoir bien réflechi sur ce qui a fait ici le sujet de notre entretien, je persiste dans l’idée qu’il vaut mieux ne faire pas usage de l’idée of the armed neutrality being a consequence of the American revolution, pas même dans votre Lettre à ceux d’ici. Ils le savent bien; et leurs Anglomanes nous en font un crime Tant mieux. On pourra faire valoir cette idée dans la suite. Mais dans ce premier coup d’Essay, je crois que le plus simple vaudra le mieux. Du reste, Monsieur, vous ferez toujours ce que vous jugerez à propos; et je délivrerai vos Lettres, quand vous me les enverrez, dans l’ordre dont nous sommes convenus.
J’enverrai incessamment à Mr. votre fils les cahiers qui manquent à ce que je lui ai remis ici.
J’ai l’honneur d’être avec un grand respect Monsieur Votre trèshumble & très-obéissant serviteur

Dumas

